          Case 2:21-mj-03564-DUTY Document 1 Filed 08/02/21 Page 1 of 1 Page ID #:1


                                                                                                            ~- iLtD


                                                                                                 ~R21 h~?G -2 P~ 12~ 2'~
                                                                                                     _. ,, u             ~;= ..~.. uJ
                                                                                                             :~ u}~~ i ri,.,
                                                                                                                                   ,: t,
                                                                                                           CGS ~NGnLES
                                         UNITED STATES DISTRICT COURT                                                         —~" "~
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUM[3ER
United States
                                                    PLAMTIFF(S) ~               20-9254-002 MJ
                                                                                                                     ~M~ 43564
                                 v.
Terra Gene "Yaya" 1Vebster

                                                                                      DECLARATION RE
                                                 ~FFENDANT~s~.                    OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:
in the                                        DlStriCt Of Arizona                                    Ori 09/15/2020
at 1230           ~ a.m. / ❑x p.m. The offense was allegedly committed on or about o~/z3/zozo
in violation of Title 18                                         U.S.C., Sections) 1591(a), 1591(6)(1) and 2423(a)
to w1t: Sea trafficking of children or by force, fraud, or coercion and transportation of minors w/ intent to engage in criminal sexual}


A warrant for defendant's arrest was issued by: United States Magistrate Judge Eileen S. Willett

Bond of$                                      was pset / ~ recommended.

Type of Bond:

Relevant documents)on hand (attach):



I declare under penalty <~f perjury that the foregoing is true and correct.

Executed on           7/30/?.l
                        Date
      ,-.

     ~,                                                                 Dwight Min
Si        re of Agent                                                   Print Name of Agent


Homeland Security Iitvestigatioiis                                     Special Agent
Agency                                                                  Title




CR-52(03!20)                                 DECLARATION RL QUT-OF-DISTRICT WARRANT
